         Case 1:18-cr-00036-JPO Document 446 Filed 10/22/19 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 22, 2019

BY ECF

Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. David Middendorf, et al.,
               18 Cr. 36 (JPO)

Dear Judge Oetken:

       The Government writes with respect to how restitution should be allocated among the
defendants in the above-captioned case, as well as United States v. Brian Sweet, 18 Cr. 08 (JPO).

        The PCAOB is entitled to restitution for the pecuniary losses that it suffered as a result of
the loss of its property. See 18 U.S.C. §§ 3663A(b)(1)(A)-(B), (c)(1)(A)(ii). At the sentencings
of Cynthia Holder, David Middendorf, and Jeffrey Wada, the Court determined that the pecuniary
harm to the PCAOB under the United States Sentencing Guidelines was reasonably estimated as
$829,863, the PCAOB’s response costs to the criminal conduct in 2016 and 2017. The
Government submits that this same amount is also a “reasonable approximation” for restitution
purposes. See United States v. Gushlak, 728 F.3d 184, 196 (2d Cir. 2013) (noting that restitution
“requires only a reasonable approximation of losses supported by a sound methodology”). The
Government further submits that this restitution amount should be joint and several among all
defendants – David Middendorf, Jeffrey Wada, Cynthia Holder, David Britt, Thomas Whittle, and
Brian Sweet – because each of the defendants participated in the criminal scheme in 2016 and
2017.

        The PCAOB is further entitled to expenses incurred during its participation in the
Government’s investigation and prosecution of the offense. See 18 U.S.C. § 3663A(b)(4). The
PCAOB previously submitted a Victim Impact Statement setting forth its expenses, see Dkt. No.
358-1, and has since prepared an additional statement further breaking down the expenses, which
is attached as Exhibit 1. Based on these two statements, the Government submits that restitution
for these expenses should be allocated between the defendants as follows:

       1. The $125,265.90 incurred in attorneys’ fees for the pre-indictment investigation, from
          April 21, 2017, through January 21, 2018, should be joint and several among all
          defendants.
         Case 1:18-cr-00036-JPO Document 446 Filed 10/22/19 Page 2 of 2
Letter to the Honorable J. Paul Oetken
Page 2 of 2



       2. On January 5, 2018, Brian Sweet pleaded guilty. The $18,204.05 incurred in attorneys’
          fees from January 22, 2018, to October 15, 2018, should be joint and several among all
          defendants other than Brian Sweet.

       3. On October 16, 2018, Cynthia Holder pleaded guilty, and on October 22, 2018, Thomas
          Whittle pleaded guilty. The $270,417.05 incurred in attorneys’ fees from October 16,
          2018, to February 10, 2019, should be joint and several among the remaining
          defendants: David Middendorf, Jeffrey Wada, and David Britt.

       4. The $200,830.50 incurred in attorneys’ fees from February 11, 2019 to March 11, 2019,
          in connection with the trial of David Middendorf and Jeffrey Wada, should be joint and
          several between Middendorf and Wada.

       5. The $50,906.50 in attorneys’ fees incurred from March 12, 2019 to June 2, 2019, in
          connection with the preparation of the Victim Impact Statement, should be joint and
          several among all defendants.

       To the extent the PCAOB incurred additional attorneys’ fees in preparation for the
scheduled trial of David Britt, the Government will submit additional information on those fees in
advance of Britt’s sentencing.


                                               Respectfully submitted,


                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         by:                      /s/
                                               Jordan Estes/ Margaret Graham/ Martin Bell
                                               Assistant United States Attorneys
                                               (212) 637-2360/ 2543/ 2923/ 2463

cc: Counsel of Record (by ECF)
